Case 1:20-cv-11045-GBD-SDA Document 7 Filed 02/03/21 Page 1 of 1

 

Poe we. ae whoa
Pa eA Ay

0 € CUME we

Soom,

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT ate :
SOUTHERN DISTRICT OF NEW YORK pore CALEY PILED :
# i
Peter Rodriguez, DATE FIL. LepFEBT, 3
Plaintiff(s), a
-against- 20cv11045(GBD)
PRO SE PRETRIAL
City of New York; C.O. Bradshaw; Asst. Dty Warden Louis, CONFERENCE
Defendant(s).

X

 

Pro se Plaintiff and counsel for all parties are hereby notified that this case is referred to
Magistrate Judge Stewart D. Aaron for the purposes of Case Management and Scheduling
pursuant to Federal Rule Civil Procedure 16. You are directed to furnish all attorneys in this
action with copies of this order and enclosures. If you are unaware of the identity of counsel for
any of the parties, you must send a copy of the notice and rules to that party personally.

All correspondence to the Court should be addressed to the chambers of Magistrate
Judge Stewart D. Aaron and submitted to the Pro Se Intake Unit, located in the Thurgood
Marshall United States Courthouse, 40 Foley Square, New York, New York 10007 telephone

(212) 805-0175.

Any procedural questions by Pro Se plaintiff should be addressed to the Office of Pro Se
Intake Unit at (212) 805-0175.

Dated: February 3, 2021
New York, New York

S QRDERED: 2! Dnrek

orge i
nived es District Judge

 

 
